Exhibit 10.2(e)

 

LEASE AMENDMENT

 

DATED:

March 31, 2003

 

 

 

 

BETWEEN:

PACIFIC REALTY ASSOCIATES, L.P.,

 

 

a Delaware limited partnership

LANDLORD

 

 

 

AND:

TRM COPY CENTERS (USA) CORPORATION,

 

 

an Oregon corporation

TENANT

 

 

By written lease dated October 14, 1991, Tenant leased from Landlord
approximately 27,730 square feet of warehouse and office space located in
Building No. 10, Pacific Business Park South, 12439 N.E. Marx Street, Portland,
Oregon 97230.  By Lease Amendment dated November 12, 1993, Tenant leased an
additional approximately 3,770 square feet of office and warehouse space located
adjacent to the Premises in Building No. 10, Pacific Business Park South. 
Tenant’s leased area now totals approximately 31,500 square feet of warehouse
and office space (hereinafter referred to as the “Premises”).  By Lease
Amendment dated February 7, 1994, the Lease was amended.  By Lease Amendment
dated August 10, 1994, the Lease was extended.  Such documents hereinafter are
referred to as the “Lease.”  The Lease expires March 31, 2010.

 

Tenant now wishes to relinquish approximately 12,928 square feet of office space
(hereinafter referred to as the “First Relinquished Space”) and as further
described on the attached Exhibit A.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Tenant has vacated the First
Relinquished Space as of February 28, 2003, leaving same in broom clean
condition and good repair.  Tenant’s total leased area in the Premises shall
decrease from approximately 31,500 to approximately 18,572 square feet of
warehouse and office space.  Landlord has accepted the First Relinquished Space
in its present broom clean condition.

 

2.                                       Commencing March 1, 2003 and continuing
through the existing term, Tenant shall pay base rent pursuant to the following
revised rent schedule:

 

Period

 

Base Rent Per
Month

 

March 1, 2003 through March 31, 2003

 

$

0.00

 

April 1, 2003 through July 31, 2004

 

$

18,201.00

 

August 1, 2004 through March 31, 2010

 

$

10,735.00

 

 

3.                                       This Agreement is contingent upon
Landlord obtaining a fully executed lease agreement for the First Relinquished
Space from a third party.  Landlord acknowledges it is in receipt of such lease
agreement.

 

4.                                       Paragraph 20 (c) of the Lease provided
for the replacement of carpet, sheet vinyl and the repainting of the Premises at
the end of the fifth and tenth years of the existing lease term.  Landlord and
Tenant acknowledge that such tenant improvement work has not occurred as of the
date of this Agreement.  Landlord agrees to credit Tenant for the cost of such
tenant improvement work for the First Relinquished Space equal to one month of
free base rent as referenced in Paragraph 2 above.  Tenant shall retain the
right to such tenant improvement work for the Premises through the end of the
existing term.


 


5.                                       UPON EXECUTION OF THIS AGREEMENT AND
RECEIPT BY LANDLORD OF A FULLY EXECUTED LEASE AGREEMENT FOR THE FIRST
RELINQUISHED SPACE FROM A THIRD PARTY, TENANT’S OBLIGATIONS UNDER THE LEASE FOR
THE FIRST RELINQUISHED SPACE SHALL TERMINATE EFFECTIVE AS OF FEBRUARY 28, 2003,
WITH THE EXCEPTION OF THE PAYMENT OF BASE RENT AS REFERENCED IN PARAGRAPH 2
ABOVE.  TENANT’S OBLIGATION FOR THE PAYMENT OF TAXES AND ASSESSMENTS FOR THE
FIRST RELINQUISHED SPACE, (WHICH REPRESENTS .410 PERCENT OF THE TOTAL BUILDING
SQUARE FOOTAGE), SHALL TERMINATE EFFECTIVE AS OF MARCH 1, 2003.  TENANT

 

--------------------------------------------------------------------------------


 


SHALL BE RESPONSIBLE FOR THE PAYMENT OF TAXES AND OPERATING EXPENSES FOR THE
REMAINING PREMISES, WHICH REPRESENTS .589 PERCENT OF THE TOTAL BUILDING SQUARE
FOOTAGE.


 


6.                                       EXCEPT AS EXPRESSLY MODIFIED HEREBY,
ALL TERMS OF THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL CONTINUE
THROUGH THE EXISTING TERM.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set opposite their signatures below, but this Agreement on
behalf of such party shall be deemed to have been dated as of the date first
above written.

 

 

LANDLORD:

 

 

 

 

PACIFIC REALTY ASSOCIATES, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

PacTrust Realty, Inc.,

 

 

a Delaware corporation,

 

 

its General Partner

 

 

 

 

 

 

Date:

April 6,

, 2003

 

By:

/s/ David G. Hicks

 

 

 

 

David G. Hicks

 

 

 

Vice President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

TRM COPY CENTERS (USA) CORPORATION,

 

an Oregon corporation

 

 

 

 

 

Date:

April 6,

,2003

By:

/s/ Kenneth L. Tepper

 

 

Name:

Kenneth L. Tepper

 

 

Title:

President & CEO

 

 

--------------------------------------------------------------------------------